Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/13/2022 has been entered.
Claims 1-3, 5-8 and 10-20 are pending.
The previous rejection of claims 1, 5-6, 9 and 10 under 35 U.S.C. 103 as being unpatentable over Hirao et al. (US2014/0097231) in view of Obeng et al. (US6,323,131) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 1-3, 5, 6, 9-11 and 13 under 35 U.S.C. 103 as being unpatentable over Li et al. (C(N101274367A) in view of Hirao et al. (US2014/0097231) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 7 and 8 under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231) and Radzewich et al. (US2009/0068846) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 11-18 under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231) and Kim et al. (RSC Adv., 2013, 3, 15169-15177) is withdrawn in view of applicant’s amendment.
The previous rejection of claims 15-20 under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Hirao et al. (US2014/0097231) and Kim et al. (RSC Adv., 2013, 3, 15169- 15177) as applied above, further in view of Dong et al. (CN105369271A) is withdrawn in view of applicant’s amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 6, 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Bengston (US2005/0016416).  The machine translation of CN101274367A is relied upon for the rejection purposes.
Regarding claims 1 and 10, Li discloses a method for improving the oxidation resistance of copper powder, comprising adding copper powder to an aqueous solution (para 0016) containing a polar solvent (aqueous solution of glycerol, para 0039) in a sealing and pressurizing reaction (protective atmosphere, para 0023).  Bengston discloses using a formate salt such as sodium formate (para 0025) as a stabilizer to prevent autodecomposition of copper from the plating solution (para 0001). Therefore, it would have been obvious to one of an ordinary skill in the art before the filling date of the invention to add sodium formate to the aqueous solution of Li because Bengston discloses that addition of the formate salt to the plating solution provides increased bath stability at the elevated operating conditions of the plating bath, preventing copper from spontaneously decomposing from the plating solution (abstract). Bengston does not expressly disclose that the sodium formate is adsorbed on the surfaces of the copper or copper alloy.  However, Bengston discloses that the stabilizer is prone to absorption onto the surface of plating film.  Therefore, a person of an ordinary skill in the art would have recognized that sodium formate should be presented and adsorbed on the surfaces of the copper or copper alloy.  Li discloses the coating reaction temperature is 65～80℃, time is 90～120min (para 0029).  A person of an ordinary skill in the art would have performed the reaction at higher temperature as such 120-180oC as claimed because the addition of the formate salt to the plating solution provides increased bath stability at the elevated operating conditions of the plating bath, preventing copper from spontaneously decomposing from the plating solution as taught by Bengston (abstract).  Moreover, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 2, Li discloses the method comprising mixing the metallic copper-containing materials with the polar solvent, adding the stabilizer and optional the additive (dispersant and/or reducing agent), then conducting the sealing and pressurizing reaction, and then performing liquid-solid separation, washing and drying (para 0016).
Regarding claim 3, Bengston discloses the sodium formate may be present in an amount of 10 grams/liter (para 0025).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to determine the mass ratio of copper powder and sodium formate to the aqueous solution of Li, thereby increasing stability at the elevated operating conditions of the plating bath as suggested by Bengston.
Regarding claims 5 and 6, Li discloses the polar solvent is water and a polyhydric alcohol (aqueous solution of glycerol, para 0039).
Regarding claim 11, Li discloses the method for anti-corrosion treatment comprises the following steps: 1) adding the copper nanowire into a dispersant and a polar organic solvent and/or water (aqueous solution containing glycerol), and mixing to obtain a copper nanowire dispersion solution (para 0016).  Bengston discloses adding sodium formate to the solution to be dissolve (para 0025).  Li further discloses placing the mixed solution into a pressurized and heated sealing system for a sealing reaction; and then performing liquid-solid separation, and washing (para 0016 and 0039).  The method of Li differs from the claimed in order of mixing ingredients and cooling before performing liquid-solid separation.  However, selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results and reaction parameters such as temperatures and times are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.04 and 2144.05.
Regarding claim 13, Li discloses the dispersant is polyethylene glycol (diethylene glycol, triethylene glycol, para 0018), wherein the mass ratio of the dispersant to the metallic copper-containing materials is 100:1 to 1:100 (para 0022).
Claims 7 and 8 rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Bengston (US2005/0016416) as applied above, further in view of Radzewich et al. (US2009/0068846).
Li in view of Bengston discloses a method for improving the oxidation resistance of copper powder as described above and is incorporated herein by reference.  Li does not disclose the solution comprises an additive, which is an organic amine.  Radzewich discloses using an organic amine for copper passivation (para 0046).  The organic amine can be present in an about from about 1 to about 50 percent by weight (para 0049).  It would have been obvious to one of an ordinary skill in the art before the filling date of the invention to modify the method of Li to add the organic amine to the reaction solution with a reasonable expectation of success of protecting the copper nanoparticles surface from corrosion and unwanted etching.
Claims 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Bengston (US2005/0016416) as applied above, and further in view of Kim et al. (RSC Adv., 2013, 3, 15169-15177). The machine translation of CN101274367A is relied upon for the rejection purposes.
Regarding claim 11, Li in view of Bengston discloses a method for improving the oxidation resistance of copper powder as described above and is incorporated herein by reference.  Kim discloses a method for improving the oxidation resistance of copper nanoparticles, which are pure copper materials and suggests that the method can be easily extended to oxidation resistive core-shell nanowires. See page 15176, Conclusions. Therefore, based upon the disclosure of Kim, one skilled in the art would carry out the method taught by Li for anti-corrosion of copper nanowires unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.
Regarding claim 12, Kim discloses the copper nanoparticles having a diameter of about 80 nm (Fig. 1).  An ordinary skill in the art would expect the copper wires would have a similar diameter of about 80nm.
Regarding claim 13, Li discloses the dispersant is polyethylene glycol (diethylene glycol, triethylene glycol, para 0018), wherein the mass ratio of the dispersant to the metallic copper-containing materials is 100:1 to 1:100 (para 0022).
Regarding claims 14-18, Li discloses it is known to first removes organic matter on the surface of copper powder by a conventional method, and then removes the copper oxide film with acid (pickling) to clean it (para 0013).  Kim discloses washing the copper nanoparticles after treatment with ethanol (page 15176, Experimental section).  Based upon the disclosure of Kim and Li, one skilled in the art would carry out the method of Li for improving the oxidation resistance of copper wires to include the steps of cleaning the copper wires prior to treatment to remove organic matter and washing the copper wires after treatment to remove residues and impurities as well as rinsing and drying between steps, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  In addition, reaction parameters such as temperatures and times are recognized in the art to be result-effective variables. Thus, the time and temperature are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN101274367A) in view of Bengston (US2005/0016416) and Kim et al. (RSC Adv., 2013, 3, 15169–15177) as applied above, further in view of Dong et al. (CN105369271A).  The machine translations of CN101274367A and CN105369271A are relied upon for the rejection purposes. 
Li in view of Bengston discloses a method for improving the oxidation resistance of copper and copper alloy powder as described above and is incorporated herein by reference.  Dong discloses a metal surface treatment method comprising degreasing to remove an organic matter from the metal; acid pickling; water rinsing; and drying (para 0011-15).  Kim discloses using ethanol to wash the copper nanoparticles prior to treatment (page 15176, Experimental section).  Dong discloses using sulfuric acid in pickling solution (para 0027).  Even though the references do not disclose the method can be applied to a copper-alloy.  However, since the method provides oxidation resistance to copper, based upon the disclosure of Kim, Bengston and Li, one skilled in the art would carry out the method of Li for improving the oxidation resistance of copper alloys, including copper-nickel alloys, copper-zinc alloys and copper-tin alloys, unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness.  In addition, reaction parameters such as concentrations and times are recognized in the art to be result-effective variables. Thus, the concentrations and temperatures are readily achievable by one skilled in the art based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See MPEP 2144.05.
Response to Arguments
Applicant’s arguments filed 8/13/2022 have been considered but are moot because the argument does not pertain in the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIDUNG D NGUYEN whose telephone number is (571)270-5455. The examiner can normally be reached M-Th: 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAIDUNG D NGUYEN/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
8/24/2022